Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 1 of 21 Page ID #:275



   1 CDF LABOR LAW LLP
        Dan M. Forman, State Bar No. 155811
   2    dforman@cdflaborlaw.com
        Allison Chua, State Bar No. 284680
   3    achua@cdflaborlaw.com
     707 Wilshire Boulevard, Suite 5150
   4 Los Angeles, CA 90017
     Telephone: (213) 612-6300
   5
     Attorneys for Plaintiff
   6 UNIFIED GROCERS, INC.
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 UNIFIED GROCERS, INC., a California      ) Case No. 5:19-cv-02365-MWF-SHK
     corporation,                             )
  12                                          ) STIPULATED PROTECTIVE
                  Plaintiff,                  ) ORDER
  13       v.                                 )
                                              )
  14 VM INTERNATIONAL, INC., a                )
     California corporation; and Does 1       )
  15 through 5,                               )
                                              )
  16              Defendants.                 )
                                              )
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                         STIPULATED PROTECTIVE ORDER
                                                                                    ‘
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 2 of 21 Page ID #:276



   1 1.            PURPOSES AND LIMITATIONS
   2               Disclosure and discovery activity in this action are likely to involve production
   3 of confidential, proprietary, or private information for which special protection from
   4 public disclosure and from use for any purpose other than prosecuting this litigation
   5 may be warranted. Accordingly, the parties hereby stipulate to and petition the court
   6 to enter the following Stipulated Protective Order. The parties acknowledge that this
   7 Order does not confer blanket protections on all disclosures or responses to discovery
   8 and that the protection it affords from public disclosure and use extends only to the
   9 limited information or items that are entitled to confidential treatment under the
  10 applicable legal principles. The parties further acknowledge, as set forth in Section
  11 12.3, below, that this Stipulated Protective Order does not entitle them to file
  12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  13 that must be followed and the standards that will be applied when a party seeks
  14 permission from the court to file material under seal.
  15 2.            DEFINITIONS
  16               2.1   ATTORNEYS’ EYES ONLY Information: information (regardless of
  17 how it is generated, stored, or maintained) or tangible things that qualify for
  18 heightened protection under Federal Rule of Civil Procedure 26(c), including but not
  19 limited to customer contact information; terms of business with suppliers and
  20 customers, supplier contact information, pricing terms, sales volumes; business
  21 plans; communications with customers; financing terms; and joint venture
  22 agreements.
  23               2.2   Challenging Party: a Party or Non-Party that challenges the designation
  24 of information or items under this Order.
  25               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  26 how it is generated, stored or maintained) or tangible things that qualify for
  27 protection under Federal Rule of Civil Procedure 26(c).
  28
                                                       2              STIPULATED PROTECTIVE ORDER
                                                                                                 ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 3 of 21 Page ID #:277



   1               2.4   Counsel (without qualifier): Outside Counsel of Record and In-House
   2 Counsel (as well as their support staff).
   3               2.5   Designating Party: a Party or Non-Party that designates information or
   4 items that it produces in disclosures or in responses to discovery as
   5 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”.
   6               2.6   Disclosure or Discovery Material: all items or information, regardless
   7 of the medium or manner in which it is generated, stored, or maintained (including,
   8 among other things, testimony, transcripts, and tangible things), that are produced or
   9 generated in disclosures or responses to discovery in this matter.
  10               2.7   Expert: a person with specialized knowledge or experience in a matter
  11 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  12 an expert witness or as a consultant in this action.
  13               2.8   In-House Counsel: attorneys who are employees of a party to this
  14 action. In-House Counsel does not include Outside Counsel of Record or any other
  15 outside counsel.
  16               2.9   Non-Party: any natural person, partnership, corporation, association, or
  17 other legal entity not named as a Party to this action.
  18               2.10 Outside Counsel of Record: attorneys who are not employees of a party
  19 to this action but are retained to represent or advise a party to this action and have
  20 appeared in this action on behalf of that party or are affiliated with a law firm which
  21 has appeared on behalf of that party.
  22               2.11 Party: any party to this action, including all of its officers, directors,
  23 employees, consultants, retained experts, and Outside Counsel of Record (and their
  24 support staffs).
  25               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  26 Discovery Material in this action.
  27               2.13 Professional Vendors: persons or entities that provide litigation support
  28 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                3               STIPULATED PROTECTIVE ORDER
                                                                                           ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 4 of 21 Page ID #:278



   1 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   2 and their employees and subcontractors.
   3               2.14 Protected Material: any Disclosure or Discovery Material that is
   4 designated as “ATTORNEYS’ EYES ONLY” and/or “CONFIDENTIAL.”
   5               2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   6 from a Producing Party.
   7 3.            SCOPE
   8               This Order will be entered pursuant to FRCP 26(c) and FRE 502. The
   9 protections conferred by this Stipulation and Order cover not only Protected Material
  10 (as defined above), but also (1) any information copied or extracted from Protected
  11 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  12 and (3) any testimony, conversations, or presentations by Parties or their Counsel
  13 that might reveal Protected Material. However, the protections conferred by this
  14 Stipulation and Order do not cover the following information: (a) any information
  15 that is in the public domain at the time of disclosure to a Receiving Party or becomes
  16 part of the public domain after its disclosure to a Receiving Party as a result of
  17 publication not involving a violation of this Order, including becoming part of the
  18 public record through trial or otherwise; and (b) any information known to the
  19 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  20 disclosure from a source who obtained the information lawfully and under no
  21 obligation of confidentiality to the Designating Party. Any use of Protected Material
  22 at trial shall be governed by a separate agreement or order.
  23 4.            DURATION
  24               Even after final disposition of this litigation, the confidentiality obligations
  25 imposed by this Order shall remain in effect until a Designating Party agrees
  26 otherwise in writing or a court order otherwise directs. Final disposition shall be
  27 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
  28 or without prejudice; and (2) final judgment herein after the completion and
                                               4               STIPULATED PROTECTIVE ORDER
                                                                                          ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 5 of 21 Page ID #:279



   1 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   2 including the time limits for filing any motions or applications for extension of time
   3 pursuant to applicable law.
   4 5.            DESIGNATING PROTECTED MATERIAL
   5               5.1   Exercise of Restraint and Care in Designating Material for Protection.
   6 Each Party or Non-Party that designates information or items for protection under
   7 this Order must take care to limit any such designation to specific material that
   8 qualifies under the appropriate standards. The Designating Party must designate for
   9 protection only those parts of material, documents, items, or oral or written
  10 communications that qualify – so that other portions of the material, documents,
  11 items, or communications for which protection is not warranted are not swept
  12 unjustifiably within the ambit of this Order.
  13               Mass, indiscriminate, or routinized designations are prohibited. Designations
  14 that are shown to be clearly unjustified or that have been made for an improper
  15 purpose (e.g., to unnecessarily encumber or retard the case development process or to
  16 impose unnecessary expenses and burdens on other parties) expose the Designating
  17 Party to sanctions.
  18               If it comes to a Designating Party’s attention that information or items that it
  19 designated for protection do not qualify for protection, that Designating Party must
  20 promptly notify all other Parties that it is withdrawing the mistaken designation.
  21               5.2   Manner and Timing of Designations. Except as otherwise provided in
  22 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  23 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  24 under this Order must be clearly so designated before the material is disclosed or
  25 produced.
  26               Designation in conformity with this Order requires:
  27                     (a) for information in documentary form (e.g., paper or electronic
  28 documents, but excluding transcripts of depositions or other pretrial or trial
                                               5              STIPULATED PROTECTIVE ORDER
                                                                                         ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 6 of 21 Page ID #:280



   1 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
   2 ATTORNEYS’ EYES ONLY to each page that contains protected material. If only a
   3 portion or portions of the material on a page qualifies for protection, the Producing
   4 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   5 markings in the margins) when feasible to do so. A Party or Non-Party that makes
   6 original documents or materials available for inspection need not designate them for
   7 protection until after the inspecting Party has indicated which material it would like
   8 copied and produced. During the inspection and before the designation, all of the
   9 material made available for inspection shall be deemed “ATTORNEYS’ EYES
  10 ONLY.” After the inspecting Party has identified the documents it wants copied and
  11 produced, the Producing Party must determine which documents, or portions thereof,
  12 qualify for protection under this Order. Then, before producing the specified
  13 documents, the Producing Party must affix the “CONFIDENTIAL” or
  14 “ATTORNEYS’ EYES ONLY” legend to each page that contains Protected
  15 Material. If only a portion or portions of the material on a page qualifies for
  16 protection, the Producing Party also must clearly identify the protected portion(s)
  17 (e.g., by making appropriate markings in the margins).
  18                     (b) for testimony given in deposition or in other pretrial or trial
  19 proceedings, that the Designating Party identify on the record, before the close of the
  20 deposition, hearing, or other proceeding, all protected testimony.
  21                     (c) for information produced in some form other than documentary and
  22 for any other tangible items, that the Producing Party affix in a prominent place on
  23 the exterior of the container or containers in which the information or item is stored
  24 the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion
  25 or portions of the information or item warrant protection, the Producing Party, to the
  26 extent practicable, shall identify the protected portion(s).
  27               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  28 failure to designate qualified information or items does not, standing alone, waive the
                                                6              STIPULATED PROTECTIVE ORDER
                                                                                            ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 7 of 21 Page ID #:281



   1 Designating Party’s right to secure protection under this Order for such material.
   2 Upon timely correction of a designation, the Receiving Party must make reasonable
   3 efforts to assure that the material is treated in accordance with the provisions of this
   4 Order.
   5 6.            CHALLENGING CONFIDENTIALITY AND ATTORNEYS’ EYES ONLY
   6               DESIGNATIONS
   7               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   8 “CONFIDENTIAL” OR “ATTORNEYS’ EYES ONLY” designation at any time.
   9 Unless a prompt challenge to a Designating Party’s designation is necessary to avoid
  10 foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
  11 disruption or delay of the litigation, a Party does not waive its right to challenge a
  12 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” designation by electing not
  13 to mount a challenge promptly after the original designation is disclosed.
  14               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  15 resolution process by providing written notice of each designation it is challenging
  16 and describing the basis for each challenge. To avoid ambiguity as to whether a
  17 challenge has been made, the written notice must recite that the designation
  18 challenge is being made in accordance with this specific paragraph of the Protective
  19 Order. The parties shall attempt to resolve each challenge in good faith and must
  20 begin the process by conferring directly (in voice to voice dialogue; other forms of
  21 communication are not sufficient) within 14 days of the date of service of the
  22 Challenging Party’s notice. In conferring, the Challenging Party must explain the
  23 basis for its belief that the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
  24 designation was not proper and must give the Designating Party an opportunity to
  25 review the designated material, to reconsider the circumstances, and, if no change in
  26 designation is offered, to explain the basis for the chosen designation. A Challenging
  27 Party may proceed to the next stage of the challenge process only if it has engaged in
  28 this meet and confer process first or establishes that the Designating Party is
                                                 7               STIPULATED PROTECTIVE ORDER
                                                                                            ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 8 of 21 Page ID #:282



   1 unwilling to participate in the meet and confer process in a timely manner.
   2               6.3   Judicial Intervention. If the Parties cannot resolve a designation
   3 challenge without court intervention, the Challenging Party may file and serve a
   4 motion with the Court seeking to redesignate documents, testimony or information
   5 that were the subject of the meet and confer process (“Redesignation Motion”).
   6 Pending a resolution of the Redesignation Motion by the Court, all existing
   7 designations on the documents, testimony or information at issue in the
   8 Redesignation Motion shall remain in place. The Designating Party shall have the
   9 burden on any Redesignation Motion of establishing the applicability of the
  10 “Confidential” or “Attorneys’ Eyes Only” designation. Each Redesignation Motion
  11 must be accompanied by a competent declaration affirming that the Challenging
  12 Party has complied with the meet and confer requirements imposed in the preceding
  13 paragraph. Failure by the Challenging Party to make such a motion including the
  14 required declaration within 21 days of the end of the meet and confer period shall
  15 automatically waive its challenge to the designation.
  16 Frivolous challenges, and those made for an improper purpose (e.g., to harass or
  17 impose unnecessary expenses and burdens on other parties) may expose the
  18 Challenging Party to sanctions.
  19 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
  20               7.1   Basic Principles. A Receiving Party may use Protected Material that is
  21 disclosed or produced by another Party or by a Non-Party in connection with this
  22 case only for prosecuting, defending, or attempting to settle this litigation. Such
  23 Protected Material may be disclosed only to the categories of persons and under the
  24 conditions described in this Order. When the litigation has been terminated, a
  25 Receiving Party must comply with the provisions of section 13 below (FINAL
  26 DISPOSITION).
  27               Protected Material must be stored and maintained by a Receiving Party at a
  28 location and in a secure manner that ensures that access is limited to the persons
                                               8               STIPULATED PROTECTIVE ORDER
                                                                                          ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 9 of 21 Page ID #:283



   1 authorized under this Order.
   2               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   3 otherwise ordered by the court or permitted in writing by the Designating Party, a
   4 Receiving Party may disclose any information or item designated
   5 “CONFIDENTIAL” only to:
   6                     (a) the Receiving Party’s Outside Counsel of Record in this action, as
   7 well as employees of said Outside Counsel of Record to whom it is reasonably
   8 necessary to disclose the information for this litigation and who have signed the
   9 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
  10                     (b) the officers, directors, and employees (including House Counsel) of
  11 the Receiving Party to whom disclosure is reasonably necessary for this litigation
  12 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
  13 A);
  14                     (c) Experts (as defined in this Order) of the Receiving Party to whom
  15 disclosure is reasonably necessary for this litigation and who have signed the
  16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17                     (d) the court and its personnel;
  18                     (e) court reporters and their staff, professional jury or trial consultants,
  19 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
  20 for this litigation and who have signed the “Acknowledgment and Agreement to Be
  21 Bound” (Exhibit A);
  22                     (f) during their depositions, witnesses in the action to whom disclosure
  23 is reasonably necessary and who have signed the “Acknowledgment and Agreement
  24 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
  25 ordered by the court. Pages of transcribed deposition testimony or exhibits to
  26 depositions that reveal CONFIDENTIAL Material must be separately bound by the
  27 court reporter and identified as CONFIDENTIAL and may not be disclosed to
  28 anyone except as permitted under this Stipulated Protective Order.
                                               9              STIPULATED PROTECTIVE ORDER
                                                                                         ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 10 of 21 Page ID #:284



   1                     (g) the author or recipient of a document containing the information or
   2 a custodian or other person who otherwise possessed or knew the information.
   3               7.3   Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
   4 Unless otherwise ordered by the court or permitted in writing by the Designating
   5 Party, a Receiving Party may disclose any information or item designated
   6 “ATTORNEYS’ EYES ONLY” only to:
   7                     (a)   the Receiving Party’s Outside Counsel of Record in this action, as
   8 well as employees of said Outside Counsel of Record to whom it is reasonably
   9 necessary to disclose the information for this litigation;
  10                     (b)   the Receiving Party’s In-House Counsel and staff;
  11                     (c)   Experts (as defined in this Order) of the Receiving Party to whom
  12 disclosure is reasonably necessary for this litigation and who have signed the
  13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14                     (d)   the court, and its personnel;
  15                     (e)   court reporters and their staff, professional jury or trial
  16 consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
  17 necessary for this litigation and who have signed the “Acknowledgment and
  18 Agreement to Be Bound” (Exhibit A); and
  19                     (f)   during their depositions, witnesses in the action who have signed
  20 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  21 agreed by the Designating Party or ordered by the court and (i) who authored or
  22 received a document containing the “ATTORNEYS’ EYES ONLY” information or
  23 (ii) a custodian or other person who otherwise possessed or knew the
  24 “ATTORNEYS’ EYES ONLY” information. Pages of transcribed deposition
  25 testimony or exhibits to depositions that reveal ATTORNEYS’ EYES ONLY
  26 Material must be separately bound by the court reporter and identified as
  27 ATTORNEYS’ EYES ONLY and may not be disclosed to anyone except as
  28 permitted under this Stipulated Protective Order.
                                               10                      STIPULATED PROTECTIVE ORDER
                                                                                                  ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 11 of 21 Page ID #:285



   1 8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   2               OTHER LITIGATION
   3               If a Party is served with a subpoena or a court order issued in other litigation
   4 that compels disclosure of any information or items designated in this action as
   5 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
   6                     (a)    promptly notify in writing the Designating Party. Such
   7 notification shall include a copy of the subpoena or court order;
   8                     (b) promptly notify in writing the party who caused the subpoena or
   9 order to issue in the other litigation that some or all of the material covered by the
  10 subpoena or order is subject to this Protective Order. Such notification shall include a
  11 copy of this Stipulated Protective Order; and
  12                     (c) cooperate with respect to all reasonable procedures sought to be
  13 pursued by the Designating Party whose Protected Material may be affected.
  14               If the Designating Party timely seeks a protective order, the Party served with
  15 the subpoena or court order shall not produce any information designated in this
  16 action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
  17 determination by the court from which the subpoena or order issued, unless the Party
  18 has obtained the Designating Party’s permission. The Designating Party shall bear
  19 the burden and expense of seeking protection in that court of its confidential material
  20 – and nothing in these provisions should be construed as authorizing or encouraging
  21 a Receiving Party in this action to disobey a lawful directive from another court.
  22 9.            A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23               PRODUCED IN THIS LITIGATION
  24                     (a)    The terms of this Order are applicable to information produced by
  25 a Non-Party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS’
  26 EYES ONLY.” Such information produced by Non-Parties in connection with this
  27 litigation is protected by the remedies and relief provided by this Order. Nothing in
  28 these provisions should be construed as prohibiting a Non-Party from seeking
                                              11             STIPULATED PROTECTIVE ORDER
                                                                                        ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 12 of 21 Page ID #:286



   1 additional protections.
   2                     (b)    In the event that a Party is required, by a valid discovery request,
   3 to produce a Non-Party’s confidential information in its possession, and the Party is
   4 subject to an agreement with the Non-Party not to produce the Non-Party’s
   5 confidential information, then the Party shall:
   6                            (1)   promptly notify in writing the Requesting Party and the
   7 Non-Party that some or all of the information requested is subject to a confidentiality
   8 agreement with a Non-Party;
   9                            (2)   promptly provide the Non-Party with a copy of the
  10 Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
  11 reasonably specific description of the information requested; and
  12                            (3)   make the information requested available for inspection by
  13 the Non-Party.
  14                     (c)    If the Non-Party fails to object or seek a protective order from
  15 this court within 14 days of receiving the notice and accompanying information, the
  16 Receiving Party may produce the Non-Party’s confidential information responsive to
  17 the discovery request. If the Non-Party timely seeks a protective order, the Receiving
  18 Party shall not produce any information in its possession or control that is subject to
  19 the confidentiality agreement with the Non-Party before a determination by the court.
  20 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  21 of seeking protection in this court of its Protected Material.
  22 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  23               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  24 Protected Material to any person or in any circumstance not authorized under this
  25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  27 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  28 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                            12            STIPULATED PROTECTIVE ORDER
                                                                                        ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 13 of 21 Page ID #:287



   1 and (d) request such person or persons to execute the “Acknowledgment and
   2 Agreement to Be Bound” that is attached hereto as Exhibit A.
   3 11.           CLAWBACK AGREEMENT
   4               Pursuant to FRE 502(d) and (e), the Parties agree to and the Court orders
   5 protection of privileged and otherwise protected documents and electronically stored
   6 information (collectively referred to hereafter as “Documents”) against claims of
   7 waiver (including as against third parties and in other federal and state proceedings)
   8 as follows:
   9                     (a)   The disclosure or production of Documents by a Producing Party
  10 subject to a legally recognized claim of privilege, including without limitation, the
  11 attorney-client privilege and the work-product doctrine, to a Receiving Party, shall in
  12 no way constitute the voluntary disclosure of such Document.
  13                     (b)   The inadvertent disclosure or production of any Document in this
  14 action shall not result in the waiver of any privilege, evidentiary protection or other
  15 protection associated with such Document as to the Receiving Party or any third
  16 parties, and shall not result in any waiver, including subject matter waiver, of any
  17 kind.
  18                     (c)   If, during the course of this litigation, a Party determines that any
  19 Document produced by another Party is or may reasonably be subject to a legally
  20 recognizable privilege or evidentiary protection (“Protected Document”):
  21                           (1)    The Receiving Party shall: (A) refrain from reading the
  22 Protected Document any more closely than is necessary to ascertain that it is
  23 privileged or otherwise protected from disclosure; (B) immediately notify the
  24 Producing Party in writing that it has discovered Documents believed to be
  25 privileged or protected; (C) specifically identify the Protected Documents by Bates
  26 number range or hash value, and, (D) within ten (10) days of discovery by the
  27 Receiving Party, return, sequester, or destroy all copies of such Protected
  28 Documents, along with any notes, abstracts or compilations of the content thereof.
                                             13              STIPULATED PROTECTIVE ORDER
                                                                                        ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 14 of 21 Page ID #:288



   1 To the extent that a Protected Document has been loaded into a litigation review
   2 database under the control of the Receiving Party, the Receiving Party shall have all
   3 electronic copies of the Protected Document extracted from the database. Where
   4 such Protected Documents cannot be destroyed or separated, they shall not be
   5 reviewed, disclosed, or otherwise used by the Receiving Party. Notwithstanding, the
   6 Receiving Party is under no obligation to search or review the Producing Party’s
   7 Documents to identify potentially privileged or work product Protected Documents.
   8                      (2)   If the Producing Party intends to assert a claim of privilege
   9 or other protection of Documents identified by the Receiving Party as Protected
  10 Documents, the Producing Party will, within ten (10) days of receiving the Receiving
  11 Party’s written notification described above, inform the Receiving Party of such
  12 intention in writing and shall provide the Receiving Party with a log for such
  13 Protected Documents that is consistent with the requirements of the Federal Rules of
  14 Civil Procedure, setting forth the basis of the claim of privilege or other protection.
  15 In the event that any portion of a Protected Document does not contain privileged or
  16 protected information, the Producing Party shall also provide to the Receiving Party
  17 a redacted copy of the document that omits the information that the Producing Party
  18 believes is subject to a claim of privilege or other protection.
  19               (d)    If, during the course of this litigation, a Party determines it has
  20 produced a Protected Documents:
  21                      (1)   the Producing Party may notify the Receiving Party of such
  22 inadvertent production in writing, and demand the return of such documents. Such
  23 notice shall be in writing, however, it may be delivered orally on the record at a
  24 deposition, promptly followed up in writing. The Producing Party’s written notice
  25 will identify the Protected Document inadvertently produced by bates number range
  26 or hash value, the privilege or protection claimed, and the basis for the assertion of
  27 the privilege and shall provide the Receiving Party with a log for such Protected
  28 Documents that is consistent with the requirements of the Federal Rules of Civil
                                              14              STIPULATED PROTECTIVE ORDER
                                                                                         ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 15 of 21 Page ID #:289



   1 Procedure, setting forth the basis for the claim of privilege or other protection. In the
   2 event that any portion of the Protected Document does not contain privileged or
   3 protected information, the Producing Party shall also provide to the Receiving Party
   4 a redacted copy of the Document that omits the information that the Producing Party
   5 believes is subject to a claim of privilege or other protection.
   6                      (2)   The Receiving Party must, within ten (10) days of
   7 receiving the Producing Party’s written notification described above, return,
   8 sequester, or destroy the Protected Document and any copies, along with any notes,
   9 abstracts or compilations of the content thereof. To the extent that a Protected
  10 Document has been loaded into a litigation review database under the control of the
  11 Receiving Party, the Receiving Party shall have all electronic copies of the Protected
  12 Document extracted from the database. Where such Protected Documents cannot be
  13 destroyed or separated, they shall not be reviewed, disclosed, or otherwise used by
  14 the Receiving Party.
  15               (e)    To the extent that the information contained in a Protected
  16 Document has already been used in or described in other documents generated or
  17 maintained by the Receiving Party prior to the date of receipt of written notice by the
  18 Producing Party as set forth in paragraphs (c)(ii) and d(i), then the Receiving Party
  19 shall sequester such documents until the claim has been resolved. If the Receiving
  20 Party disclosed the Protected Document before being notified of its inadvertent
  21 production, it must take reasonable steps to retrieve it.
  22               (f)    The Receiving Party’s return , sequestering or destruction of
  23 Protected Documents as provided herein will not act as a waiver of the Requesting
  24 Party’s right to move for the production of the returned, sequestered or destroyed
  25 documents on the grounds that the documents are not, in fact, subject to a viable
  26 claim of privilege or protection. However, the Receiving Party is prohibited and
  27 estopped from arguing that:
  28                      (1)   The disclosure or production of the Protected Documents
                                               15              STIPULATED PROTECTIVE ORDER
                                                                                          ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 16 of 21 Page ID #:290



   1 acts as a waiver of an applicable privilege or evidentiary protection
   2                           (2)    The disclosure of the Protected Documents was not
   3 inadvertent;
   4                           (3)    The Producing Party did not take reasonable steps to
   5 prevent the disclosure of the Protected Documents; or
   6                           (4)    The Producing Party failed to take reasonable or timely
   7 steps to rectify the error pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or
   8 otherwise.
   9                     (g)   Any Party may submit Protected Documents to the Court under
  10 seal for a determination of the claim of privilege or other protection. The Producing
  11 Party shall preserve the Protected Documents until such claim is resolved. The
  12 Receiving Party shall not use the Protected Documents for any purpose absent this
  13 Court’s Order.
  14                     (h)   Upon a determination by the Court that the Protected Documents
  15 are protected by the applicable privilege or evidentiary protection, and if the
  16 Protected Documents have been sequestered rather than returned or destroyed by the
  17 Receiving Party, the Protected Documents shall be returned or destroyed within 10
  18 (ten) days of the Court’s order. The Court may also order the identification by the
  19 Receiving Party of Protected Documents by search terms or other means.
  20                     (i)   Nothing contained herein is intended to, or shall serve to limit, a
  21 Party’s right to conduct a review of documents, data (including electronically stored
  22 information) and other information, including without limitation, metadata for
  23 relevance, responsiveness and/or the segregation of privileged and/or protected
  24 information before such information is produced to another Party;
  25                     (j)   By operation of the Parties’ agreement and Court Order, the
  26 Parties are specifically afforded the protections of FRE 502(d) and (e).
  27 12.           MISCELLANEOUS
  28               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                     16             STIPULATED PROTECTIVE ORDER
                                                                                                 ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 17 of 21 Page ID #:291



   1 person to seek its modification by the court in the future.
   2               12.2 Right to Assert Other Objections. By stipulating to the entry of this
   3 Protective Order no Party waives any right it otherwise would have to object to
   4 disclosing or producing any information or item on any ground not addressed in this
   5 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   6 ground to use in evidence of any of the material covered by this Protective Order.
   7               12.3 Filing Protected Material. Without written permission from the
   8 Designating Party or a court order secured after appropriate notice to all interested
   9 persons, a Party may not file in the public record in this action any Protected
  10 Material. A Party that seeks to file under seal any Protected Material must comply
  11 with Civil Local Rule 79-5.
  12               12.4 Information Security Protections. The Receiving Party in possession of
  13 another Party’s Protected Material will store and maintain such Protected Material at
  14 a location and in a secure manner that ensures that access is limited to the persons
  15 authorized under this Order.
  16               If the Receiving Party discovers a breach of security, including any actual or
  17 suspected unauthorized access, relating to another Party’s Protected Material, the
  18 Receiving Party shall: (1) promptly provide written notice to Designating Party of
  19 such breach; (2) investigate and take reasonable efforts to remediate the effects of the
  20 breach, and provide Designating Party with assurances reasonably satisfactory to
  21 Designating Party that such breach shall not recur; and (3) provide sufficient
  22 information about the breach that the Designating Party can reasonably ascertain the
  23 size and scope of the breach. If required by any judicial or governmental request,
  24 requirement or order to disclose such information, the Receiving Party shall take all
  25 reasonable steps to give the Designating Party sufficient prior notice in order to
  26 contest such request, requirement or order through legal means. The Receiving Party
  27 agrees to cooperate with the Designating Party or law enforcement in investigating
  28 any such security incident. In any event, the Receiving Party shall promptly take all
                                               17             STIPULATED PROTECTIVE ORDER
                                                                                           ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 18 of 21 Page ID #:292



   1 necessary and appropriate corrective actions to terminate the unauthorized access.
   2 13.           FINAL DISPOSITION
   3               Within 60 days after the final disposition of this action, as defined in
   4 paragraph 4, each Receiving Party must return all Protected Material to the
   5 Producing Party or destroy such material. As used in this subdivision, “all Protected
   6 Material” includes all copies, abstracts, compilations, summaries, and any other
   7 format reproducing or capturing any of the Protected Material. Whether the Protected
   8 Material is returned or destroyed, the Receiving Party must submit a written
   9 certification to the Producing Party (and, if not the same person or entity, to the
  10 Designating Party) by the 60 day deadline that (1) identifies (by category, where
  11 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  12 that the Receiving Party has not retained any copies, abstracts, compilations,
  13 summaries or any other format reproducing or capturing any of the Protected
  14 Material. Notwithstanding the above:
  15                     (a)    Counsel are entitled to retain an archival copy of all pleadings,
  16 motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  17 correspondence, deposition and trial exhibits, expert reports, attorney work product,
  18 and consultant and expert work product, even if such materials contain Protected
  19 Material. Any such archival copies that contain or constitute Protected Material
  20 remain subject to this Protective Order as set forth in Section 4 (DURATION).
  21                     (b)    If any information or items designated as “CONFIDENTIAL”
  22 and/or “ATTORNEYS’ EYES ONLY” and produced by another Party or Non-Party
  23 has been loaded into any litigation review database, counsel for the Party using such
  24 database shall have the responsibility of ensuring that all such information (including
  25 all associated images and native files) is extracted from such databases and
  26 destroyed. “Destroyed” shall mean deletion of documents from all databases,
  27 applications and/or file systems in a manner such that they are not readily accessible
  28 without the use of specialized tools or techniques typically used by a forensic expert.
                                                18              STIPULATED PROTECTIVE ORDER
                                                                                             ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 19 of 21 Page ID #:293



   1                     (c)   The Parties, counsel of record for the Parties, and experts or
   2 consultants for a Party shall not be required to return or destroy any information or
   3 items designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to the
   4 extent such information is (i) stored on media that is generally considered not
   5 reasonably accessible, such as disaster recovery backup tapes, or (ii) only retrievable
   6 through the use of specialized tools or techniques typically used by a forensic expert,
   7 provided that to the extent any such information is not returned or destroyed due to
   8 the foregoing reasons, such information or items designated in this action as
   9 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall remain subject to the
  10 confidentiality obligations of this Order.
  11               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  12 Signature Attestation:
  13               This document is being filed by Allison O. Chua on behalf of both parties. By
  14 signing below, Allison O. Chua attests that all other signatories listed, and on whose
  15 behalf this filing is submitted, concur in the filing’s content and have authorized the
  16 filing.
  17
  18
  19 Dated: October 23, 2020             LAW OFFICES OF SOTOODEH & ASSOCIATES
  20
  21                                        By:               /s/ Yass McNeil
                                                               Yass McNeil
  22                                        Attorneys for Defendant
                                            M.S.R.S., INC. dba VM INTERNATIONAL
  23
  24
  25
  26
  27
  28
                                                      19             STIPULATED PROTECTIVE ORDER
                                                                                                ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 20 of 21 Page ID #:294



   1 Dated: October 23, 2020     SANDLER, LASRY, LAUBE, BYER & VALDEZ,
                                   LLP
   2
   3
                                   By:                /s/ Jeffrey M. Bver
   4                                                 Jeffrey M. Byer
                                   Attorneys for Defendant
   5                               M.S.R.S., INC. dba VM INTERNATIONAL
   6
       Dated: October 23, 2020   CDF LABOR LAW LLP
   7                                 Dan M. Forman
   8
   9                               By:                /s/ Allison O. Chua
                                                     Allison O. Chua
  10                               Attorneys for Plaintiff
                                   UNIFIED GROCERS, INC.
  11
  12
  13 PURSUANT TO STIPULATION, IT IS SO ORDERED.
  14
              October 26, 2020
  15 DATED: ____________________           ___________________________________
  16                                             United States Magistrate Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            20              STIPULATED PROTECTIVE ORDER
                                                                                       ‘

       1699864.1
Case 5:19-cv-02365-JWH-SHK Document 41 Filed 10/26/20 Page 21 of 21 Page ID #:295



   1                                              EXHIBIT A
   2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3               I, _____________________________ [print or type full name], of
   4 _________________ [print or type full address], declare under penalty of perjury
   5 that I have read in its entirety and understand the Stipulated Protective Order that
   6 was issued by the United States District Court for the Central District of California
   7 on _________________________________, 2020 in the case of Unified Grocers,
   8 Inc. v. VM International, et al. I agree to comply with and to be bound by all the
   9 terms of this Stipulated Protective Order and I understand and acknowledge that
  10 failure to so comply could expose me to sanctions and punishment in the nature of
  11 contempt. I solemnly promise that I will not disclose in any manner any information
  12 or item that is subject to this Stipulated Protective Order to any person or entity
  13 except in strict compliance with the provisions of this Order.
  14               I further agree to submit to the jurisdiction of the United States District Court
  15 for the Central District of California for the purpose of enforcing the terms of this
  16 Stipulated Protective Order, even if such enforcement proceedings occur after
  17 termination of this action.
  18               I hereby appoint __________________________ [print or type full name] of
  19 _______________________________________ [print or type full address and
  20 telephone number] as my California agent for service of process in connection with
  21 this action or any proceedings related to enforcement of this Stipulated Protective
  22 Order.
  23
  24 Date: ______________________________________
  25 City and State where sworn and signed: ______________________________
  26 Printed name: _______________________________
  27 Signature: __________________________________
  28
                                                       21              STIPULATED PROTECTIVE ORDER
                                                                                                  ‘

       1699864.1
